Citation Nr: 1231789	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  01-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left knee, left ankle, and/or low back disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1977 and from May 1983 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in part, denied the Veteran's application to reopen a previously denied claim of service connection for a bilateral hip disability.   

In September 2003 and October 2005, the Board remanded the Veteran's appeal for additional development.

In October 2006, the Board reopened the Veteran's previously denied service connection claim for a bilateral hip disability, including as secondary to service-connected left knee, left ankle, and/or low back disabilities, and denied this claim on the merits.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a Joint Motion for Remand (Joint Motion), vacated the Board's October 2006 decision, and remanded the case.

In November 2009, the Board again reopened the claim for service connection for a bilateral hip disability and remand the case for a medical opinion pursuant to the August 2008 Joint Motion for Remand.  In April 2011, the Board again remanded the case for additional clarification of the medical opinion.  The requested development has been completed.  

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.  



FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, diagnosis of, or treatment for, any hip disorder during active service.

2.  The Veteran's service-connected disabilities are:  major depressive disorder rated at 100 percent; degenerative joint disease of the lumbar spine rated at 20 percent; chondromalacia of the left knee rated at 10 percent; and residuals of a left ankle sprain rated at 10 percent.  

3.  The Veteran has a current diagnosis of arthritis of the hips, which the medical evidence indicates is age related.

4.  The Veteran's service-connected disabilities are not the direct and proximate cause of the arthritis of the hips, nor do the service-connected disabilities aggravate the Veteran's bilateral hip arthritis.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability, to include as secondary to service-connected left knee, left ankle, and/or low back disabilities, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in January 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A September 2007 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating with respect to the issue on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    The claim was subsequently readjudicated on several occasions, most recently in a May 2012 supplemental statement of the case.  Mayfield, 444 F.3d 1333. 

VA has obtained available service treatment records; private treatment records; Social Security records, VA examination reports; assisted the appellant in obtaining evidence; and, afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

It is not contended, nor does the evidence show, that the claimed bilateral hip disability at issue had its onset in service or was aggravated during service, or that arthritis of the hips manifested during the first post service year.  Rather, the Veteran's claim is that he has developed a bilateral hip disability secondary to his service-connected left knee, left ankle, and/or low back disabilities.

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

Service treatment records do not reveal any complaints of, diagnosis of, or treatment for, any hip disorder during any period of active service.  The Veteran separated from his most recent period of active service in 1985.  In July 1997 he filed his initial claim for service connection for a "bilateral hip condition" which he claimed was secondary to his service-connected left knee and left ankle disabilities.  At that time he was also pursuing a claim for service connection for a low back disability secondary to his service connected left knee and ankle disabilities which was subsequently granted.  

An October 1995 VA treatment record reveals that the Veteran had complaints of left hip pain.  Some limitation of hip flexion and extension was noted secondary to pain.  However, the hips were not tender to palpation.  The diagnosis was that the Veteran had lumbar disc disease with decrease in range of motion due to pain.  No diagnosis of a separate, independent, hip disability was indicated.  

A July 1996 VA outpatient treatment record notes that the Veteran reported complaints of low back, left hip and left leg pain.  

A March 1997 VA treatment record noted the presence of complaints of low back pain and a intervertebral disc bulge as a result of a post-service injury.  

In February 1998, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported having left hip and low back pain which he believed resulted from an abnormal gait from his service-connected left lower extremity disabilities.  The diagnosis was "left hip pain and apparent lumbar disc disease which the veteran feels was aggravated by his ankle and knee conditions."  The examiner indicated that there was a lack of objective findings with respect to the Veteran's claims of active ankle, knee, and hip disabilities.  

A February 1998 VA x-ray examination was negative for any abnormalities of the Veteran's hips.  

A September 1999 VA rheumatology treatment note indicates a normal range of motion of both hips.  

On VA examination in October 1999, the Veteran had complaints which included left hip pain and tenderness.  His initial reports of left hip pain were that the pain radiated out of his low back into his left hip.  He limped on the left, wore a brace on his left knee, and used a cane.  He was able to move around the examining room, mount and dismount the examining table, and rise from a supine and sitting position.  He rolled over first on his right side before rising to the sitting position.  The Veteran hopped painfully on his foot and was able to heel and toe walk.  Physical examination showed a tender left trochanteric bracer and a full range of motion of the left hip.  The impression included trochanteric bursitis of the left hip.

On VA outpatient treatment in November 2000, the Veteran's complaints included left hip pain which he asserted was secondary to an in-service leg injury.  The VA examiner questioned the existence of such a relationship.  The assessment included left hip pain.

In February 2006, the most recent VA examination of the Veteran was conducted.  He reported complaints of bilateral hip pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran stated that his bilateral hip pain began during active service at the same time that he began experiencing low back pain.  He did not use any ambulatory aids for his hip pain but he used a cane in his right hand for his service-connected left knee disability.  Physical examination showed an antalgic gait on the left secondary to the left knee, tenderness to palpation of the left sacrum and left upper greater trochanter, no other hip tenderness, and full strength in both hips.  X-rays of the both hips showed bilateral minimal incipient degenerative joint disease.  The VA examiner noted that the Veteran experienced only slight functional impairment of the hips and no weakness, fatigability, or incoordination.  Specifically, when range of motion testing of the hips was conducted, the Veteran actually reported having pain in his low back.  This examiner also stated "?secondary to service-connected left knee/ankle/low back plus Allen."  In an addendum to this examination report, the VA examiner stated that the Veteran's bilateral hip disability was not caused by or related to his service- connected left knee/ankle/low back disabilities "and no aggravation (Allen)."  In an addendum the examiner again noted that the Veteran actually pointed to his sacrum when he was reporting complaints that he believed where hip pain, "so [it] is part of [his] low back condition."  In the addendum the examiner specifically indicated that the claimed bilateral hip disabilities were not caused by, related to, or aggravated by the service-connected left knee, left ankle, and low back disabilities.  

More recently, several VA x-ray examination reports were placed in the record.  A February 2006 report indicates that x-ray examination of both hips revealed "slight prominent superior acetabular lips bilaterally, more marked on the right side.  No other localizing signs of bone, joint, or soft tissue abnormality observed . . ." the impression was merely "bilateral hip joint changes, noted above."  

VA x-ray examination reports dated July 2006 and September 2007 reveal impressions of minimal hypertrophic changes of the superolateral aspect of the right acetabulum.  

In April 2010, the same physician that conducted the February 2006 VA examination issued another medical opinion which indicated again that "the Veteran does not have a bilateral hip condition.  Therefore, it cannot possibly be caused by" one of the service-connected disabilities.  Again, the physician noted that when the Veteran reported what he believed to be hip pain, he was pointing at his sacrum, which is his low back.  

In October 2010, the same physician issued his third medical opinion; again stating that there was no disability of either hip with the symptoms of pain being referable to the lower back and not the hips.  The physician indicated that the finding of "minimal incipient DJD (degenerative joint disease) is just an incidental finding," and that the degenerative joint disease of the hips was not caused by the service-connected conditions.  

In May 2011, the examining physician further clarified that the finding of minimal incipient degenerative joint disease of both hips in the Veteran was a result of being age related.  

Recent VA treatment records merely indicate a diagnosis of hip arthritis on the Veteran's problem list.  This diagnosis is listed as being one of over two dozen and there is no evidence of active treatment of any hip disability.  

The Veteran's service-connected disabilities are:  major depressive disorder rated at 100 percent; degenerative joint disease of the lumbar spine rated at 20 percent; chondromalacia of the left knee rated at 10 percent; and the residuals of a left ankle sprain rated at 10 percent.  His claim is that his service-connected left ankle, left knee, and low back disabilities have resulted in him developing bilateral hip disabilities.  

X-ray examination of the Veteran reveals findings of minimal incipient degenerative joint disease of both hips.  The medical opinion of the examining VA physician is that these findings are age related and are not caused by, related to, or aggravated by the service-connected left knee, left ankle, and low back disabilities.  Rather, the physician's medical opinion is that these x-ray findings are age related.  This is supported by the fact that the minimal degenerative joint disease of the hips is shown to be minimal and equal on both sides.  Moreover, the examining physician indicated that, despite the x-ray evidence of minimal bilateral hip arthritis, the Veteran does not have an independent hip disability.  Rather, what the Veteran reports as complaints of bilateral hip pain on range of motion is actually low back pain resulting from the low back disability which is already service-connected.  

The preponderance of the evidence is against the claim for service connection for a bilateral hip disability, to include as secondary to service-connected left knee, left ankle, and/or low back disabilities; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a bilateral hip disability, to include as secondary to service-connected left knee, left ankle, and/or low back disabilities, is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


